Case 2:20-cv-00004-JRG Document 184 Filed 02/03/21 Page 1 of 4 PageID #: 5379




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


JOE ANDREW SALAZAR,

    Plaintiff,

    v.                                                   Civil Action No. 2:20-cv-4

AT&T MOBILITY LLC,
SPRINT/UNITED MANAGEMENT
COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

    Defendants

    and

HTC CORP., and HTC AMERICA, INC.,

   Intervenors.


                          AMENDED DOCKET CONTROL ORDER

         Before the Court is the Joint Motion for Leave to Amend Governing Docket Control

Order (the "Motion") (Dkt. 125). Having considered the motion, the Court is of the opinion that it

should be and hereby is GRANTED. Accordingly, it is hereby ORDERED that the following

schedule of deadlines is in effect until further order of this Court:




   DATE             NEW                                 DEADLINE/EVENT
                    DATE

  May 10,                         *Jury Selection – 9:00 a.m. in Marshall, Texas
   2021
Case 2:20-cv-00004-JRG Document 184 Filed 02/03/21 Page 2 of 4 PageID #: 5380




    January 4,           April 9, 2021           * If a juror questionnaire is to be used, an editable (in Microsoft
      2021                                       Word format) questionnaire shall be jointly submitted to the
                                                 Deputy Clerk in Charge by this date.1

    January 19,          April 13,               *Pretrial Conference – 9:00 a.m. in Marshall , Texas before
       2021              2021                    Judge Rodney Gilstrap


    December             March 8,                *Notify Court of Agreements Reached During Meet and Confer
    23, 2020             2021
                                                 The parties are ordered to meet and confer on any outstanding
                                                 objections or motions in limine. The parties shall advise the
                                                 Court of any agreements reached no later than 1:00 p.m. three
                                                 (3) business days before the pretrial conference.

    December             March 5,                *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
    21, 2020             2021                    Proposed Verdict Form, Responses to Motions in Limine,
                                                 Updated Exhibit Lists, Updated Witness Lists, and Updated
                                                 Deposition Designations

    December              February 26,           *File Notice of Request for Daily Transcript or Real Time
    14, 2020                 2021                Reporting.

                                                 If a daily transcript or real time reporting of court proceedings is
                                                 requested for trial, the party or parties making said request shall
                                                 file a notice with the Court and e-mail the Court Reporter,
                                                 Shelly Holmes, at shelly_holmes@txed.uscourts.gov.

    December              February 26,           File Motions in Limine
    14, 2020                 2021
                                                 The parties shall limit their motions in limine to issues that if
                                                 improperly introduced at trial would be so prejudicial that the
                                                 Court could not alleviate the prejudice by giving appropriate
                                                 instructions to the jury.

    December              February 19,           Serve Objections to Rebuttal Pretrial Disclosures
    14, 2020                 2021

December 7,               February 12,           Serve Objections to Pretrial Disclosures; and Serve Rebuttal
   2020                      2021                Pretrial Disclosures

    November               February 7,           Serve Pretrial Disclosures (Witness List, Deposition
     30, 2020                 2021               Designations, and Exhibit List) by the Party with the Burden of
                                                 Proof

1
    The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance of Voir Dire.




                                                                       2
Case 2:20-cv-00004-JRG Document 184 Filed 02/03/21 Page 3 of 4 PageID #: 5381




(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be
appropriate for every case. The Court finds that the Parties are best suited to evaluate whether
mediation will benefit the case after the issuance of the Court’s claim construction order.
Accordingly, the Court ORDERS the Parties to file a Joint Notice indicating whether the case
should be referred for mediation within fourteen days of the issuance of the Court’s claim
construction order. As a part of such Joint Notice, the Parties should indicate whether they have
a mutually agreeable mediator for the Court to consider. If the Parties disagree about whether
mediation is appropriate, the Parties should set forth a brief statement of their competing
positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies
of the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash
drive to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court
no later than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
to the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
shall include a proposed order that lists all of the remaining dates in one column (as above) and
the proposed changes to each date in an additional adjacent column (if there is no change for a
date the proposed date column should remain blank or indicate that it is unchanged). In other
words, the DCO in the proposed order should be complete such that one can clearly see all the


                                                3
Case 2:20-cv-00004-JRG Document 184 Filed 02/03/21 Page 4 of 4 PageID #: 5382




remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
to an earlier version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”
   .    Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial
Order, the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The
Plaintiff shall also specify the nature of each theory of infringement, including under which
subsections of 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided
infringement or infringement under the doctrine of equivalents. Each Defendant shall indicate
the nature of each theory of invalidity, including invalidity for anticipation, obviousness, subject-
matter eligibility, written description, enablement, or any other basis for invalidity. The
Defendant shall also specify each prior art reference or combination of references upon which
the Defendant shall rely at trial, with respect to each theory of invalidity. The contentions of the
Parties may not be amended, supplemented, or dropped without leave of the Court based upon a
showing of good cause.


       So ORDERED and SIGNED this 3rd day of February, 2021.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                4
